DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/22 and 7/11/22 has been entered.
 

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 	Delfino (WO 2017072562 A1).

5. 	Regarding to claim 1, Delfino teaches a method to assemble an uncured spoke [as can be seen from Figure 1 in Delfino], comprising: providing a subassembly (layers 132, 136, 138, as described in paragraph 0050 and  can be seen from Figure 13 in Delfino) of a first foot layer (layer 132, as described in paragraph 0050 and can be seen from Figure 13 in Delfino), a second foot layer (layer 136, as described in paragraph 0050 and can be seen from Figure 13 in Delfino), and a panel (layer 138, as described in paragraph 0050 and can be seen from Figure 13 in Delfino); providing a first foot (a first elongated rod 140 located at 126, as can be seen from Figure 13); providing a second foot (a second elongated rod 140 located at 128, as can be seen from Figures 4 and 13 in Delfino); placing the first foot (first 140) and the second foot (second 140) onto the panel (layer 138) such that the panel (138) extends continuously from the first foot (first 140) to the second foot (second 140) [as described in paragraph 0050 can be seen from Figures 4 and 13 in Delfino], wherein the first foot  (first 140) and the second foot (second 140) engage the panel (layer 138) [as can be seen from Figure 13 in Delfino]; placing a first foot layer (first 140) and a second foot layer (second 140) onto the panel (layer 138) [as described in paragraph 0050 and can be seen from Figure 13 in Delfino]; folding (step of forming folds 126, as described in paragraph 0048 and can be seen from Figure 13 in Delfino) the first foot layer (layer 132) onto the first foot (first 140) [as described in paragraph 0048 and can be seen from Figure 13 in Delfino], wherein the first foot layer (132) engages the panel (138) and wherein the first foot layer (132) engages the first foot (first 140) [as can be seen from Figure 13 in Delfino]; and folding (step of forming folds 128, as described in paragraph 0048 and can be seen from Figure 13 in Delfino) the second foot layer (136) onto the second foot (second 140) [as described in paragraph 0048 and can be seen from Figures 4 and 13 in Delfino]. 



Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delfino (WO 2017072562 A1).

8. 	Regarding to claim 13, Delfino discloses the method as set forth in claim 1, including an uncured spoke [as described in paragraph 0051 in Delfino].  However, Delfino does not explicitly disclose a step of transporting the assembled uncured spoke to a mold for curing. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Delfino to include a step of transporting the spoke to a subsequent station to perform a curing operation as a well-known technique used to perform similar methods of manufacturing using an assembly line having various stations for performing subsequent operations. 


Allowable Subject Matter
9.	Claims 3-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
10.	Applicant’s arguments with respect to claim(s) 1 and 3-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIRVANA DEONAUTH/Primary Examiner, Art Unit 3726